Exhibit 10.4
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(“Agreement” dated as of March 17, 2010 between Validus
Holdings, Ltd., a Bermuda corporation (the “Company”), and
Conan Ward (the “Executive”).
          For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
          SECTION 1.01 Definitions. For purposes of this Agreement, the
following terms have the meanings set forth below:
          “Affiliate” or “Affiliates” means any Subsidiary of the Company.
          “Base Salary” has the meaning set forth in Section 4.01.
          “Cause” means (a) theft or embezzlement by the Executive with respect
to the Company or its Affiliates; (b) malfeasance or gross negligence in the
performance of the Executive’s duties; (c) the commission by the Executive of
any felony or any crime involving moral turpitude; (d) willful or prolonged
absence from work by the Executive (other than by reason of disability due to
physical or mental illness or at the direction of the Company or its Affiliates)
or failure, neglect or refusal by the Executive to perform his duties and
responsibilities without the same being corrected within ten (10) days after
being given written notice thereof; (e) failure by the Executive to adequately
perform his duties and responsibilities hereunder without the same being
corrected within thirty (30) days after being given written notice thereof, as
determined by the Company in good faith; (f) continued and habitual use of
alcohol by the Executive to an extent which materially impairs the Executive’s
performance of his duties without the same being corrected within ten (10) days
after being given written notice thereof; (g) the Executive’s use of illegal
drugs without the same being corrected within ten (10) days after being given
written notice thereof; (h) the Executive’s failure to use his best efforts to
obtain, maintain or renew the work permit described in Section 3.02 below in a
timely manner, without the same being corrected within ten (10) days after being
given written notice thereof; or (i) the material breach by the Executive of any
of the covenants contained in this Agreement without, in the case of any breach
capable of being corrected, the same being corrected within ten (10) days after
being given written notice thereof.
     “Confidential Information” means information that is not generally known to
the public and that was or is used, developed or obtained by the Company or its
Affiliates in

 



--------------------------------------------------------------------------------



 



connection with their business. It shall not include information (a) required to
be disclosed by court or administrative order, (b) lawfully obtainable from
other sources or which is in the public domain through no fault of the
Executive; or (c) the disclosure of which is consented to in writing by the
Company.
          “Date of Termination” has the meaning set forth in Section 5.01.
          “Employment Period” has the meaning set forth in Section 2.01.
          “‘Good Reason’ means, without the Executive’s written consent and
subject to the timely notice requirement and the Company’s opportunity to cure
as set forth below, (a) a material breach of this Agreement by the Company;
(b) a material reduction in the Executive’s Base Salary or benefits; or (c) a
material and adverse change by the Company in the Executive’s duties and
responsibilities set forth in Section 3.01 hereof, other than due to the
Executive’s failure to adequately perform such duties and responsibilities as
determined by the Board in good faith; provided, however, that, it shall be a
condition precedent to the Executive’s right to terminate employment for Good
Reason that (i) the Executive shall first have given the Company written notice
that an event or condition constituting Good Reason has occurred within ninety
(90) days after such occurrence, and any failure to give such written notice
within such period will result in a waiver by the Executive of his right to
terminate for Good Reason as a result of such event or condition, and (ii) a
period of thirty (30) days from and after the giving of such written notice
shall have elapsed without the Company having effectively cured or remedied such
occurrence during such 30-day period; provided further, however, that the
Executive’s termination of employment due to “Good Reason” must occur not later
than one hundred fifty (150) days following the initial existence of the
condition giving rise to ‘Good Reason.’
          “Intellectual Property” has the meaning set forth in Section 7.01.
          “Noncompetition Period” has the meaning set forth in Section 9.01.
          “Notice of Termination” has the meaning set forth in Section 5.04.
          “Permanent Disability” means those circumstances where the Executive
is unable to continue to perform the usual customary duties of his assigned job
or as otherwise assigned in accordance with the provisions of this Agreement for
a period of six (6) months in any twelve (12) month period because of physical,
mental or emotional incapacity resulting from injury, sickness or disease. Any
questions as to the existence of a Permanent Disability shall be determined by a
qualified, independent physician selected by the Company and approved by the
Executive (which approval shall not be unreasonably withheld). The determination
of any such physician shall be final and conclusive for all purposes of this
Agreement.
          “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, an estate, a trust, a
joint venture, an

 



--------------------------------------------------------------------------------



 



          unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.
          “Reimbursable Expenses” has the meaning set forth in Section 4.04.
          “Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, twenty (20) percent or more of
the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or
combination thereof; or (b) if a partnership, limited liability company,
association or other business entity, twenty (20) percent or more of the
partnership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by any Person or one or more Subsidiaries of
that Person or a combination thereof. For purposes of this definition, a Person
or Persons will be deemed to have a twenty (20) percent or more ownership
interest in a partnership, limited liability company, association or other
business entity if such Person or Persons are allocated twenty (20) percent or
more of partnership, limited liability company, association or other business
entity gains or losses or control the managing director or member or general
partner of such partnership, limited liability company, association or other
business entity.
ARTICLE 2
EMPLOYMENT
          SECTION 2.01 Employment Period. The Company shall employ the
Executive, and the Executive shall accept employment with the Company, upon the
terms and conditions set forth in this Agreement for the period beginning on
March [ ], 2010 (“Start Date”) and ending on the Date of Termination as defined
Section 5.01 below. The parties acknowledge and agree that the Executive’s
employment with the Validus Group of companies (the “Validus Group”) initially
began on January 1, 2006 (the “Initial Start Date”) and that the Executive’s
employment with the Validus Group has been and will be continuous from and
through such date ending on the Termination Date (cumulatively, the “Employment
Period”).
ARTICLE 3
POSITION AND DUTIES
          SECTION 3.01 Position and Duties. Effective on the later of the Start
Date or the date the work permit described in Section 3.02 is issued to the
Executive, the Executive shall serve as Executive Vice President of the Company
and Chief Executive Officer of Validus Reinsurance, Ltd. (“Validus Re”) and the
Reinsurance Practice Group, render such underwriting, administrative, financial
and other executive and managerial services to the Company which are consistent
with Executive’s position and have such responsibilities, powers and duties as
may from time to time be prescribed by the senior executives of the Company;
provided that such responsibilities, powers and duties are substantially
consistent with those customarily assigned to

 



--------------------------------------------------------------------------------



 



individuals serving in such position at comparable companies or as may be
reasonably required by the conduct of the business of the Company. The Company
may direct, in its sole and exclusive discretion, that the Executive perform no
duties and exercise no powers or resign from any office held in connection with
his employment with the Company or its Affiliates. During the Employment Period
the Executive shall devote substantially all of his working time and efforts to
the business and affairs of the Company. The Executive shall not directly or
indirectly render any services of a business, commercial or professional nature
to any other person or for-profit organization not related to the business of
the Company or its Affiliates, whether for compensation or otherwise, without
prior written consent of the Company.
          SECTION 3.02 Work Permits. The Executive shall use his best efforts to
assist the Company in obtaining, maintaining and renewing a suitable (for the
purposes of the Executive’s contemplated employment by the Company) work permit
by the Bermuda government authorities and any other permits required by any
Bermuda government authority. The Company shall be responsible for permit fees.
          SECTION 3.03 Work Location. While employed by the Company hereunder,
the Executive shall perform his duties (when not traveling or engaged elsewhere
outside the United States in the performance of his duties) at the offices of
Validus Re in Bermuda or at such other place in Bermuda as the Company may in
its discretion from time to time direct. The Executive shall travel to such
places outside of Bermuda on the business of the Company in such manner and on
such occasions as the Company may from time to time reasonably require.
ARTICLE 4
BASE SALARY AND BENEFITS
          SECTION 4.01 Base Salary. During the Employment Period, the
Executive’s base salary will be $600,000 per annum (the “Base Salary”). The Base
Salary will be payable monthly on the last working day of each month in arrears
in twelve (12) equal installments. Annually during the Employment Period the
Company shall review with the Executive his job performance and compensation,
and if deemed appropriate by the Board of Directors of the Company or its
delegate, in its discretion, the Executive’s Base Salary may be increased.
Normal hours of employment are 8:30 a.m. to 5:00 p.m., Monday to Friday. The
Executive’s salary has been computed to reflect that his regular duties are
likely, from time to time, to require more than forty (40) hours per week and
the Executive shall not be entitled to receive any additional remuneration for
any such additional hours.
          SECTION 4.02 Bonuses. In addition to the Base Salary, the Executive
shall be eligible to participate in an annual bonus plan on terms set forth from
time to time by the Board of Directors of the Company; provided, however, that
the Executive’s target annual bonus will be 150% of his Base Salary. The Board
of Directors of the Company may, at any time and from time to time acting in its
sole discretion, pay to the Executive an additional bonus.

 



--------------------------------------------------------------------------------



 



          SECTION 4.03 Benefits. In addition to the Base salary, and any bonuses
payable to the Executive pursuant to this Agreement, the Executive shall be
entitled to the following benefits during the Employment Period:
     (a) such major medical, life insurance and disability insurance coverage as
is, or may during the Employment Period, be provided generally for other senior
executive officers of the Company as set forth from time to time in the
applicable plan documents;
     (b) in addition to the public holidays referenced in the Public Holidays
Act of 1947 and fifteen (15) paid days off for sick leave, a maximum of five
(5) weeks of paid vacation annually during the term of the Employment Period;
     (c) benefits under any plan or arrangement available generally for the
senior executive officers of the Company, subject to and consistent with the
terms and conditions and overall administration of such plans as set forth from
time to time in the applicable plan documents;
     (d) a housing allowance for the period during which the Executive’s place
of work is Bermuda in an amount equal to $18,000 per month, payable monthly in
advance, and reimbursement for the Executive’s Bermuda housing deposit (such
amount to be repaid by the Executive to the Company within thirty (30) days
after the earlier of the date the deposit is returned to the Executive or the
date of any termination of employment of the Executive);
     (e) an automobile allowance for the period during which the Executive’s
place of work is Bermuda in an amount equal to $900 per month;
     (f) direct payment or reimbursement of initiation fees (any resulting
equity interest or redemption right in which shall belong to, be controlled by,
and be paid to, the Company) for, and the annual dues for membership in, two
(2) clubs in Bermuda;
     (g) reimbursement for round-trip non-business trips by the Executive and
each member of his family residing with him to and from Bermuda (the benefit
under this Section 4.03(g) being in addition to any reimbursement of air fare
described in Section 4.04, below) in accordance with the Company’s policies and
procedures for such family trips as in effect from time to time, in an aggregate
amount not to exceed $25,000 per annum;
     (h) reimbursement for tuition expenses incurred by the Executive for his
children who are attending school in an aggregate amount to be agreed; and
     (i) other fringe benefits customarily provided to similarly situated senior
executives residing in Bermuda.

 



--------------------------------------------------------------------------------



 



The amounts set forth in Section 4.03 (d), (e), (f), (g) and (h) above shall
each be calculated, and paid to the Executive, on an after-tax basis to the
Executive, taking into account any deduction, credit or exclusion from income
allowable to the Executive in respect of such amounts. All payments due to the
Executive under Section 4.03(d) and (e) shall be made monthly in advance.
          SECTION 4.04 Expenses. The Company shall reimburse the Executive for
all reasonable expenses incurred by him in the course of performing his duties
under this Agreement which are consistent with the Company’s policies in effect
from time to time with respect to travel, entertainment and other business
expenses (“Reimbursable Expenses”), subject to the Company’s requirements with
respect to reporting and documentation of expenses.
          SECTION 4.05 Long Term Incentive Plan. During the Employment Period
the Executive shall be eligible to participate in the Validus Holdings, Ltd.
2005 Long Term Incentive Plan (or any successor plan) under which equity-based
compensation awards may be made to the Executive, as determined in the sole
discretion of the Compensation Committee of the Board of Directors of the
Company.
ARTICLE 5
TERM AND TERMINATION
          SECTION 5.01 Date of Termination. The Employment Period shall end on
the Date of Termination. For purposes of this Agreement, the “Date of
Termination” shall mean the first to occur of the following: (a) the twelve
(12) month anniversary of the Company providing Notice of Termination (as
defined below) without Cause to the Executive; (b) immediately upon the Company
providing Notice of Termination for Cause to the Executive; (c) the twelve
(12) month anniversary of the Executive providing Notice of Termination
specifying his resignation for Good Reason to the Company; (d) the twelve
(12) month anniversary of the Executive providing Notice of Termination by the
Executive without Good Reason to the Company; and (e) the fifth (5th) day
following the Company providing Notice of Termination to the Executive as a
result of the Executive’s Permanent Disability; or (f) the date of Executive’s
death. In the event that there are circumstances which would give rise to a
termination by the Company for Cause, the Company may, in its sole and exclusive
discretion, treat such termination as a termination without Cause.
          SECTION 5.02 Resignation by the Executive Without Good Reason. If the
Employment Period shall be terminated as a result of the Executive’s resignation
or leaving of his employment, other than for Good Reason, Executive shall
continue to: (a) receive Base Salary and benefits set forth in Section 4.03
through the Date of Termination; and (b) receive reimbursement of all
Reimbursable Expenses incurred by the Executive prior to the Date of
Termination. Notwithstanding any provision of this Agreement or any applicable
plan or other agreement to the contrary, no shares of restricted stock of
Company or stock options of Company

 



--------------------------------------------------------------------------------



 



granted to the Executive shall vest on or following the date the Executive
provides Notice of Termination without Good Reason to the Company. The
Executive’s entitlements under all other benefit plans and programs of the
Company shall be as determined thereunder.
          SECTION 5.03 Termination for Other Reasons. If the Employment Period
shall be terminated by the Executive for Good Reason, by the Company with or
without Cause, as a result of the Executive’s Permanent Disability or upon the
Executive’s death, the Executive (or his estate, in the case of death) shall
continue to: (a) receive Base Salary and benefits set forth in Section 4.03
above (i) in the case of termination by the Executive for Good Reason or by the
Company with or without Cause, through the Date of Termination, and (ii) in the
case of termination due to the Executive’s Permanent Disability or death,
through the six (6) month anniversary of the Date of Termination; (b) vest in
any shares of restricted stock of Company and any Company stock options granted
to the Executive through the Date of Termination; and (c) receive reimbursement
for all Reimbursable Expenses incurred by the Executive prior to the Date of
Termination. The Executive’s entitlements under all other benefit plans and
programs of the Company shall be as determined thereunder.
          SECTION 5.04 Notice of Termination. Any termination by the Company for
Permanent Disability or Cause or without Cause or by the Executive for Good
Reason or without Good Reason shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and, with respect to
termination by the Company for Permanent Disability or Cause or resignation by
the Executive for Good Reason, shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision indicated.
ARTICLE 6
CONFIDENTIAL INFORMATION
          SECTION 6.01 Nondisclosure and Nonuse of Confidential Information. The
Executive will not disclose or use at any time during or after the Employment
Period any Confidential Information of which the Executive is or becomes aware,
whether or not such information is developed by him, except to the extent that
such disclosure or use is directly related to and required by the Executive’s
performance of duties assigned to the Executive pursuant to this Agreement.
Under all circumstances and at all times, the Executive will take all
appropriate steps to safeguard Confidential Information in his possession and to
protect it against disclosure, misuse, espionage, loss and theft.
ARTICLE 7
INTELLECTUAL PROPERTY
          SECTION 7.01 Ownership of Intellectual Property. In the event that the
Executive as part of his activities on behalf of the Company generates, authors
or contributes to any invention, design, new development, device, product,
method of process (whether or not

 



--------------------------------------------------------------------------------



 



patentable or reduced to practice or comprising Confidential Information), any
copyrightable work (whether or not comprising Confidential Information) or any
other form of Confidential Information relating directly or indirectly to the
business of the Company as now or hereinafter conducted (collectively,
“Intellectual Property”), the Executive acknowledges that such Intellectual
Property is the sole and exclusive property of the Company and hereby assigns
all right, title and interest in and to such Intellectual Property to the
Company. Any copyrightable work prepared in whole or in part by the Executive
during the Employment Period will be deemed “a work made for hire” under Section
201(b) of the Copyright Act of 1976, as amended, and the Company will own all of
the rights comprised in the copyright therein. The Executive will promptly and
fully disclose all Intellectual Property and will cooperate with the Company to
protect the Company’s interests in and rights to such Intellectual Property
(including providing reasonable assistance in securing patent protection and
copyright registrations and executing all documents as reasonably requested by
the Company, whether such requests occur prior to or after termination of
Executive’s employment hereunder).
ARTICLE 8
DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT
          SECTION 8.01 Delivery of Materials upon Termination of Employment. As
requested by the Company, from time to time and upon the termination of the
Executive’s employment with the Company for any reason, the Executive will
promptly deliver to the Company all property of the Company or its Affiliates,
including, without limitation, all copies and embodiments, in whatever form or
medium, of all Confidential Information or Intellectual Property in the
Executive’s possession or within his control (including written records, notes,
photographs, manuals, notebooks, documentation, program listings, flow charts,
magnetic media, disks, diskettes, tapes and all other materials containing any
Confidential Information or Intellectual Property) irrespective of the location
or form of such material and, if requested by the Company, will provide the
Company with written confirmation that, to the best of his knowledge, all such
materials have been delivered to the Company.
ARTICLE 9
NONCOMPETITION AND NONSOLICITATION
          SECTION 9.01 Noncompetition. The Executive acknowledges that during
his employment with the Company, he will become familiar with trade secrets and
other Confidential Information concerning the Company or its Affiliates, and
that his services will be of special, unique and extraordinary value to the
Company. In addition, the Executive hereby agrees that at any time during the
Employment Period, and for a period ending one (1) year after the Date of
Termination (the “Noncompetition Period”), he will not directly or indirectly
own, manage, control, participate in, consult with, render services for or in
any manner engage in any business competing with the businesses of the Company
or its Affiliates as such businesses exist or are in process or being planned as
of the Date of Termination, within any geographical area in which the Company or
its Affiliates engage or plan to engage in such businesses; provided, however,
that the portion of the Noncompetition Period following the Date of Termination
shall

 



--------------------------------------------------------------------------------



 



be reduced by the period of time, if any, between the date of Notice of
Termination is given and the Date of Termination. It shall not be considered a
violation of this Section 9.01 for the Executive to be a passive owner of not
more than 2% of the outstanding stock of any class of a corporation which is
publicly traded, so long as the Executive has no active participation in the
business of such corporation.
          SECTION 9.02 Nonsolicitation of Employees. The Executive hereby agrees
that (a) during the Employment Period and for a period of one (1) year after the
Date of Termination (the “Nonsolicitation Period”) the Executive will not,
directly or indirectly through another entity, induce or attempt to induce any
employee of the Company or its Affiliates to leave the employ of the Company or
its Affiliates, or in any way interfere with the relationship between the
Company or its Affiliates and any employee thereof or otherwise employ or
receive the services of any individual who was an employee of the Company or its
Affiliates at any time during such Nonsolicitation Period or within the
six-month period prior thereto.
          SECTION 9.03 Nonsolicitation of Customers. During the Nonsolicitation
Period, the Executive will not induce or attempt to induce any customer,
supplier, client, insured, reinsured, reinsurer, broker, licensee or other
business relation of the Company or its Affiliates to cease doing business with
the Company or its Affiliates.
          SECTION 9.04 Enforcement. If, at the enforcement of Sections 9.01,
9.02 or 9.03, a court holds that the duration, scope or area restrictions stated
herein are unreasonable under circumstances then existing, the parties agree
that the maximum duration, scope or area reasonable under such circumstances
will be substituted for the stated duration, scope or area and that the court
will be permitted to revise the restrictions contained in this Article 9 to
cover the maximum duration, scope and area permitted by law.
ARTICLE 10
EQUITABLE RELIEF
          SECTION 10.01 Equitable Relief. The Executive acknowledges that
(a) the covenants contained herein are reasonable, (b) the Executive’s services
are unique, and (c) a breach or threatened breach by him of any of his covenants
and agreements with the Company contained in Sections 6.01, 7.01, 8.01, 9.01,
9.02 or 9.03 could cause irreparable harm to the Company for which they would
have no adequate remedy at law. Accordingly, and in addition to any remedies
which the Company may have at law, in the event of an actual or threatened
breach by the Executive of his covenants and agreements contained in
Sections 6.01, 7.01, 8.01, 9.01, 9.02 or 9.03, the Company shall have the
absolute right to apply to any court of competent jurisdiction for such
injunctive or other equitable relief as such court may deem necessary or
appropriate in the circumstances.

 



--------------------------------------------------------------------------------



 



ARTICLE 11
EXECUTIVE REPRESENTATIONS AND INDEMNIFICATION
          SECTION 11.01 Executive Representations. The Executive hereby
represents and warrants to the Company that (a) the execution, delivery and
performance of this Agreement by the Executive does not and will not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which the Executive is a party or by
which he is bound, (b) except for agreements provided to the Company by the
Executive, the Executive is not a party to or bound by any employment agreement,
noncompetition agreement or confidentiality agreement with any other Person, and
(c) upon the execution and delivery of this Agreement by the Company, this
Agreement will be the valid and binding obligation of the Executive, enforceable
in accordance with its terms. Notwithstanding Section 11.02 below, in the event
that any action is brought against Executive involving any breach of any
employment agreement, noncompetition agreement or confidentiality agreement with
any other Person, the Executive shall bear his own costs incurred in defending
such action, including but not limited to, court fees, arbitration costs,
mediation costs, attorneys’ fees and disbursements.
          SECTION 11.02 General Indemnification. The Company agrees that if the
Executive is made a party, or is threatened to be made a party, to any action,
suit or proceeding, whether civil, criminal, administrative or investigative
(each, a “Proceeding”), by reason of the fact that he is or was a director,
officer or employee of the Company or is or was serving at the request of the
Company as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is the Executive’s alleged action in an official capacity while
serving as a director, officer, member, employee or agent, the Executive shall
be indemnified and held harmless by the Company to the fullest extent permitted
or authorized by applicable law and its organizational documents, against all
cost, expense, liability and loss reasonably incurred or suffered by the
Executive in connection therewith, and such indemnification shall continue as to
the Executive even if he has ceased to be a director, member, employee or agent
of the Company or other entity and shall inure to the benefit of the Executive’s
heirs, executors and administrators. The Company agrees to maintain a directors’
and officers’ liability insurance policy covering the Executive to the extent
the Company provides such coverage for its other executive officers.
ARTICLE 12
MISCELLANEOUS
          SECTION 12.01 Rights and Remedies. The Company will be entitled to
enforce its rights and remedies under this Agreement specifically, without
posting a bond or other security, to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.
There are currently no disciplinary or grievance procedures in place, there is
no collective agreement in place, and there is no probationary period.

 



--------------------------------------------------------------------------------



 



          SECTION 12.02 Consent to Amendments. The provisions of this Agreement
may be amended or waived only by a written agreement executed and delivered by
the Company and the Executive. No other course of dealing between the parties to
this Agreement or any delay in exercising any rights hereunder will operate as a
waiver of any rights of any such parties.
          SECTION 12.03 Successors and Assigns. All covenants and agreements
contained in this Agreement by or on behalf of any of the parties hereto will
bind and inure to the benefit of the respective successors and assigns of the
parties hereto whether so expressed or not, provided that the Executive may not
assign his rights or delegate his obligations under this Agreement without the
written consent of the Company.
          SECTION 12.04 Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.
          SECTION 12.05 Counterparts. This Agreement may be executed
simultaneously in two or more counterparts, any one of which need not contain
the signatures of more than one party, but all of which counterparts taken
together will constitute one and the same agreement.
          SECTION 12.06 Descriptive Headings. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.
          SECTION 12.07 Notices. All notices, demands or other communications to
be given or delivered under or by reason of the provisions of this Agreement
will be in writing and will be deemed to have been given when delivered
personally to the recipient, two (2) business days after the date when sent to
the recipient by reputable express courier service (charges prepaid) or four
(4) business days after the date when mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid. Such notices,
demands and other communications will be sent to the Executive and to the
Company at the addresses set forth below.

           If  to the Executive: To the last address delivered to the Company

by the Executive in the manner set forth herein.

 



--------------------------------------------------------------------------------



 



           If to the Company:   Validus Holdings
29 Richmond Road, 4th Floor     Hamilton HM 11
Bermuda     Attn: General Counsel

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
          SECTION 12.08 Withholding. The Company may withhold from any amounts
payable under this Agreement such federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.
          SECTION 12.09 No Third Party Beneficiary. This Agreement will not
confer any rights or remedies (or any obligations) upon any person other than
the Company, the Executive and their respective heirs, executors, successors and
assigns.
          SECTION 12.10 Entire Agreement. This Agreement (including the
documents referred to herein) constitutes the entire agreement among the parties
and supersedes any prior understandings, agreements or representations by or
among the parties, written or oral, that may have related in any way to the
subject matter hereof. This Agreement shall serve as a written statement of
employment for purposes of Section 6 of the Bermuda Employment Act 2000.
          SECTION 12.11 Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.
Any reference to any federal, state, local or foreign statute or law will be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise. The use of the word “including” in this
Agreement means “including without limitation” and is intended by the parties to
be by way of example rather than limitation.
          SECTION 12.12 Survival. Sections 6.01, 7.01, 8.01 and Articles 9 and
12 will survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.
          SECTION 12.13 GOVERNING LAW. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY
THE INTERNAL LAW OF BERMUDA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS,
AND THE PARTIES HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF BERMUDA.

 



--------------------------------------------------------------------------------



 



     SECTION 12.14 Section 409A. It is intended that this Agreement will comply
with Section 409A and Section 457A of the Internal Revenue Code of 1986, as
amended (the “Code”) and any regulations and guidelines promulgated thereunder
(collectively, “Section 409A”), to the extent the Agreement is subject thereto,
and the Agreement shall be interpreted on a basis consistent with such intent.
If an amendment of the Agreement is necessary in order for it to comply with
Section 409A or Section 457A, the parties hereto will negotiate in good faith to
amend the Agreement in a manner that preserves the original intent of the
parties to the extent reasonably possible. No action or failure to act pursuant
to this Section 12.14 shall subject the Company to any claim, liability, or
expense, and the Company shall not have any obligation to indemnify or otherwise
protect the Executive from the obligation to pay any taxes, interest or
penalties pursuant to Section 409A or Section 457A of the Code.
     (b) Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the date of his or her “separation from service” (within
the meaning of Treas. Reg. Section 1.409A-1(h)) with the Company to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)),
then with regard to any payment or benefit that is considered deferred
compensation under Section 409A payable on account of a “separation from
service” that is required to be delayed pursuant to Section 409A(a)(2)(B) of the
Code (after taking into account any applicable exceptions to such requirement),
such payment or benefit shall be made or provided on the date that is the
earlier of (i) the expiration of the six (6)-month period measured from the date
of the Executive’s “separation from service,” or (ii) the date of the
Executive’s death (the “Delay Period”). Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this Section 12.14 (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.
     (c) With respect to any reimbursement or in-kind benefit arrangements of
the Company and its subsidiaries that constitute deferred compensation for
purposes of Section 409A, the following conditions shall be applicable: (i) the
amount eligible for reimbursement, or in-kind benefits provided, under any such
arrangement in one calendar year may not affect the amount eligible for
reimbursement, or in-kind benefits to be provided, under such arrangement in any
other calendar year (except that the health and dental plans may impose a limit
on the amount that may be reimbursed or paid), (ii) any reimbursement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and (iii) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of

 



--------------------------------------------------------------------------------



 



days (e.g., “payment shall be made within thirty (30) days after termination of
employment”), the actual date of payment within the specified period shall be
within the sole discretion of the Company. Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A.
     (d) Notwithstanding any provision of this Agreement to the contrary, any
allowance or reimbursement provided for under Section 4.3 above that is payable
under Section 5.02 or Section 5.03 shall be paid to the Executive no later than
(x) in the case of amounts payable under Section 5.03, the end of the calendar
year following the calendar year during which Notice of Termination is given (or
in the case of termination due to death, the end of the calendar year following
the calendar year during which the Date of Termination occurs), and (y) in the
case of amounts payable under Section 5.02, the end of the calendar year
following the calendar year, if any, during which the Company informs the
Executive that he is not to perform any further duties.”

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
17 day of March, 2010, to be effective as of the date and year first above
written.
VALIDUS HOLDINGS, LTD.
By: /s/ C. Jerome Dill
Printed Name: C. Jerome Dill
Title: EVP & General Counsel
CONAN WARD
By: /s/ Conan M. Ward
Printed Name: Conan M. Ward

 